DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2020 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/US2016/57921, filed October 20, 2016 and to U.S. Provisional Application No. 62/244,917 filed October 22, 2015.

Status of Claims
This Office Action is responsive to the amendment filed on October 8, 2020. As directed by the amendment: claims 1-2, 11, 18, and 20 have been amended. Thus, claims 1-2, 6-12, 14-18 and 20 are presently pending in this application.  
The previous objection to claim 2 has been withdrawn in view of Applicant’s response filed October 8, 2020. Claims 1, 6-7, and 12 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinger (U.S. Patent 3,124,130). Claims 1-2, 10, 12, and 14-17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Matheson et al. (U.S. Patent No. 2,738,788) in view of Kanno et al. (U.S. Pub. No. 2016/0001109). Claims 1-2 and 6-11 were previously rejected under 35 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the membrane and frame being in direct contact with the body when the frame is coupled to the body,”, of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and claims 2, 6-12, and 14-17 by dependence, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the membrane and frame being in direct contact with the body when the frame is coupled to the body,”, ln 7-8. Thereby requiring both the membrane and the frame, respectively, to be in direct contact with the body when the frame is coupled to the body. Applicant’s specification recites “the frame 133 is coupled to the mask body 112, either removably or fixedly, such that the frame 133 is secured by the mask body 112, while the voice transmittal membrane 134 is coupled to and secured by the frame 133, as is shown in FIGS. 4 and 5.” (Pg. 12, ln 27 to Pg. 13, ln 2; Fig. 4-5). As described and depicted, the frame surrounds the perimeter of the membrane and as such the frame makes direct contact with the body. But, the frame is also interposed between the body and the membrane. Thereby preventing the membrane from making direct contact with the body as recited in the amendment to claim 1. Therefore, Applicant’s amendments introduces new matter that is not described in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, and 20, and claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an entirety of the exterior surface of the membrane being directly exposed to the second surface of the body.”, ln 8-9 it is unclear what the scope of “directly exposed” is. Specifically, the exterior surface and the second surface are surfaces (i.e. two dimensional portions of their respective elements), it is unclear the meets and bounds of the exterior surface being directly exposed to the second surface.  Applicant’s specification fails to address or provide guidance regarding “directly exposed”.  For the purpose of this Office Action broadest reason interpretation of the exterior surface of the membrane and the second surface of the body are both entirely exposed to the same environment (i.e. both surfaces are facing the same direction) is utilized, in this case both surfaces are facing the atmosphere (i.e. not the interior space).
Similar rational is applied to independent claims 18 and 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matheson (U.S. Patent No. 2,738,788).
Regarding Claim 18, Matheson discloses a respirator mask (Fig. 1), comprising a body (1; Fig. 1) defining an interior space of the mask (interior of mask facing the person, Fig. 2) and including an interior surface (A, Fig, A annotated above), an exterior surface (B, Fig, A annotated above) opposite the interior surface (Fig. 2), an opening extending (E, Fig. A annotated above; col 2, ln 50-61) between the interior surface and the exterior surface (Fig. 2), and a first thickness (between A and B, Fig. A annotated above) extending from the body interior surface to the body exterior surface (Fig. 2), the interior surface defining the interior space (Fig. 1-2), and a portion (at F, Fig. A annotated above) of the body defining the opening having a first cross-sectional shape (Fig. 2); and a passive voice transmittal feature (7; Fig. 1; col 2, ln 45-56; col 3, ln 51-69) in the body that is contiguous with the body [Fig. 1-2; Examiner notes: Matheson discloses the passive voice transmittal feature as a comprising a membrane (11; Fig. 2) mounted in the body (1; Fig. 2) by a frame (9; Fig. 2) and the frame is contiguous (defined as: in actual contact; touching along a boundary) with the body (Fig. 2).], the passive voice transmittal feature being located proximate a user's mouth when the user is wearing the mask [Fig. 2; Examiner notes: Though an entirety of the exterior surface of the membrane being directly exposed to the exterior surface of the body (Fig. 2; Examiner notes: Matheson depicts the exterior surface of the membrane and the exterior surface of the body both facing opposite the interior space, thereby, in accordance with the interpretation above, are entirely directly exposed to one another); and a frame (9; Fig. 2) bordering and being coupled to the membrane perimeter (Fig. 2; col 2, ln 45-56; col 3, ln 51-69), the frame being removably coupled to the body (col 2, ln 45-56), the frame having a second cross-sectional shape that is complementary to the first cross-sectional shape such that the frame is configured to be snapped into the opening (F, Fig. A annotated above; col 2, ln 50-61; Examiner notes: Matheson depicts the first cross-sectional shape of the opening fitting snuggly within the second cross-sectional shape of perimetrical well of the frame.). 

    PNG
    media_image1.png
    378
    276
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 2 of Matheson.
Matheson does not explicitly disclose the first thickness being greater than the second thickness. 
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case, Matheson clearly depicts the first thickness (between C and D, Fig. A annotated above) as being less than the second thickness (between A and B, Fig. A annotated above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first thickness to be greater than the second thickness for the benefit of allowing vocalization to pass through the second cross-sectional thickness. 

Regarding claim 20, Matheson discloses a respirator mask (Fig. 1), comprising: a body (1; Fig. 1) defining an interior space of the mask (interior of mask facing the person, Fig. 2) and  an entirety of the exterior surface of the membrane being directly exposed to the exterior surface of the body (Fig. 2; Examiner notes: Matheson depicts the exterior surface of the membrane and the exterior surface of the body both facing opposite the interior space, thereby, in accordance with the interpretation above, are entirely directly exposed to one another); and a frame (9, 12; Fig. 2, 3, 5) bordering and being coupled to the membrane perimeter (Fig. 2-5; col 2, ln 50-61; col 3, ln 51-69). 
Matheson discloses the second thickness as 0.002 (col 4, ln 12-16) but does not explicitly disclose the first thickness and wherein the first thickness is greater than the second thickness and the frame being formed with a single, unitary construction with the body
It is noted that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.  Matheson discloses the second thickness as 0.002 (col 4, ln 12-16) and Fig. 2 reasonably convey to one of ordinary skill in the art that the first thickness is greater than the second thickness. (See MPEP 2125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to form the frame as a single, unitary construction with the body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).
prima facie obvious to modify Matheson to obtain the invention as specified in claim 20 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired vocal communication through the respirator mask and thus fails to patentably distinguish over the prior art of Matheson.

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claims 1-2, 6-12, and 14-17 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to reinstate the art rejection made in the previous Office Action or make a new art based rejection on these claims once the 35 U.S.C. 112(a) and 112(b) rejections of independent claim 1 have been resolved by the Applicant.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-12, and 14-17, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on Applicant’s amendments filed October 8, 2020, claim 1 and claims 2, 6-12, and 14-17 by dependence, are rejected under 35 U.S.C. 112(a) and 112(b), shown above.  Examiner believe Applicant’s amendments to claim 1 were intended to capture the membrane and the frame being formed of a single unitary construction as an assembly and that assembly being in direct contact with the body. If so, Examiner suggest amending claim 1 accordingly to resolve the 35 U.S.C. 112(a) new matter rejection.
  
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive. Applicant asserts that Matheson fails to disclose “an entirety of the exterior surface of the membrane being directly exposed to the exterior surface of the body”, recite in claims 18 and 20 because Matheson discloses the diaphragm is covered and protected, Pg. 20-21.  Examiner respectfully disagrees. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “an entirety of the exterior surface of the membrane being directly exposed to the exterior surface of the body” as recited in independent claims 1, 18, and 20 is unclear.  It appears Applicant intends the limitation to mean the exterior surface of the membrane lacks a cover or protection.  Examiner suggests Applicant amend the claims to recite the exterior surface of the membrane is not covered, or instead, if Applicant prefers not to include a negative limitation amend the claims to something similar to: -- the exterior surface of the membrane and the exterior (second) surface of the body form the outer most surface of the respirator mask entirely exposed to the atmosphere. Thereby, capturing the lack of cover or protection and obviating the 35 U.S.C. 112(b) and 103 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ELLIOT S RUDDIE/Examiner, Art Unit 3785